      Case: 3:19-cv-01541-JJH Doc #: 30 Filed: 08/03/20 1 of 2. PageID #: 845




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



2509 Hayes, LLC,                                               Case No. 3:19-cv-1541

                       Plaintiff

       v.                                                      MEMORANDUM OPINION
                                                                   AND ORDER

Kyklos Bearing International, LLC, et al.,

                       Defendants



       In accordance with my previous Order, Plaintiff 2509 Hayes, LLC filed its Third Amended

Complaint along with declarations regarding the citizenships of its members. After reviewing these

filing, I conclude this case must be remanded to the Erie County Court of Common Pleas.

       As I stated in my previous Memorandum Opinion and Order:

       Removal is proper only if the district court has original jurisdiction over the case. 28
       U.S.C. § 1441(a). In removing this case, AAM Holdings asserted I had original
       diversity jurisdiction. (Doc. No. 1). To satisfy the diversity requirements of diversity
       jurisdiction here, the dispute must be between citizens of different states. 28 U.S.C.
       § 1332(a)(1). “[A] limited liability company has the citizenship of each of its
       members.” Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir. 2009).

(Doc. No. 23 at 2). In the notice of removal, Defendant American Axle & Manufacturing Holdings,

Inc. stated it and Defendant Kyklos Bearing International, LLC were each citizens of both Delaware

and Michigan. (Doc. No. 1 at 2-3). Accordingly, I advised that this case must be remanded if any

member of Plaintiff 2509 Hayes, LLC was a citizen of Michigan or Delaware. (Doc. No. 23 at 2).

       In its Third Amended Complaint, Plaintiff alleged one of its members at the relevant times

was Franklin Sandusky Investors LLC and filed a signed attestation in support of this fact. (Doc.
      Case: 3:19-cv-01541-JJH Doc #: 30 Filed: 08/03/20 2 of 2. PageID #: 846



No. 29 at 1-2; Doc. No. 29-7). Like the LLC Plaintiff itself, the citizenship of Plaintiff’s LLC

member is “the citizenship of each of its members.” Delay, 585 F.3d at 1005. In this case, the

members of Franklin Sandusky Investors LLC were each individuals as alleged in the Third

Amended Complaint and attested by a member of Franklin Sandusky Investors LLC. (Doc. No. 29

at 2; Doc. No. 29-10). According to the Third Amended Complaint as well as these individuals’

signed attestations, two of these individual members were and are domiciled in Michigan. (Doc. No.

29 at 2-3); Doc. No. 29-16; Doc. No. 29-17).

        Because two members of Franklin Sandusky Investors LLC were citizens of Michigan,

Franklin Sandusky Investors LLC is a citizen of Michigan. In turn, because Franklin Sandusky

Investors LLC is a citizen of Michigan, Plaintiff is a citizen of Michigan. Therefore, because

diversity of citizenship does not exist, I lack subject matter jurisdiction over this action and hereby

remand the matter to the Erie County Court of Common Pleas. 28 U.S.C. § 1447(c).



        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                    2
